UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6399



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MARLON GREEN, a/k/a Carroll Benns,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CR-91-221-HNM, CA-97-1379-HNM)


Submitted:   June 17, 1999                 Decided:   June 23, 1999


Before MURNAGHAN and TRAXLER, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marlon Green, Appellant Pro Se. William Warren Hamel, OFFICE OF
THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     After the district court granted a certificate of appealabil-

ity, Marlon Green appealed the district court’s order denying his

motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1998).   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, affirm on the reasoning of the

district court.   See United States v. Green, Nos. CR-91-221-HNM;

CA-97-1379-HNM (D. Md. Aug. 27, 1998). We dispense with oral argu-

ment because the facts and legal contentions are adequately pre-

sented in the materials before the court and argument would not aid

the decisional process.




                                                          AFFIRMED




                                 2